Citation Nr: 0410190	
Decision Date: 04/20/04    Archive Date: 04/29/04	

DOCKET NO.  02-17 432	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to waiver of recovery of an overpayment of 
improved disability pension benefits in the calculated amount of 
$12,159.

2.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from September 1969 to April 1971.

This matter comes before the Board of Veterans Appeals (Board) on 
appeal from decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Petersburg, Florida.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify you if further 
action is required on your part.


REMAND

The veteran's representative has asserted that the VA reduced the 
veteran's improved disability pension benefits prior to the time 
that the veteran actually began to receive Social Security 
disability benefits.  The representative has requested that the 
actual date of Social Security payments be obtained, and not just 
the award date of Social Security benefits.

A January 2002 RO decision denied the veteran's attempts to reopen 
a claim of service connection for PTSD.  In March 2002 the veteran 
submitted a notice of disagreement with that denial.  Where there 
is a notice of disagreement, a remand, not referral, is required 
by the Board.  Manlicon v. West, 12 Vet. App. 238 (1999).

Accordingly, the appeal is REMANDED to the RO for the following:

1.  The RO should issue a statement of the case addressing the 
issue of whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for PTSD.  All 
appropriate appellate procedures should then be followed.  The 
veteran is advised that he must complete his appeal of this issue 
by filing a timely substantive appeal following the issuance of a 
statement of the case, in order to perfect his appeal with respect 
to the issue of whether new and material evidence has been 
received to reopen a claim of entitlement to service connection 
for PTSD.

2.  The RO should contact the Social Security Administration and 
request that it provide the actual date that the first payment was 
made to the veteran of Social Security disability benefits.  The 
amount of the payment should be requested and the amount of 
subsequent payments should also be requested.

3.  The RO should review the claims file and complete a full paid 
and due audit for the period beginning September 1, 1999, through 
March, 2002, which fully justifies any overpayment charged.  The 
appellant should be informed of the findings, and afforded an 
opportunity to respond.

4.  After the above development has been completed, the RO should 
readjudicate the issue on appeal.  If the determination is 
unfavorable to the veteran, a supplemental statement of the case 
should be provided to the veteran and his representative.  They 
should be afforded the appropriate opportunity to respond thereto.

Thereafter, the case should be returned to the Board for further 
appellate consideration, if otherwise in order.  In taking this 
action, the Board implies no conclusion, either legal or factual, 
as to the ultimate outcome warranted.  No action is required of 
the veteran unless he is otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).


                       
____________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).





